DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 04/13/2022 claims, is as follows: Claims 1, 3, 5, 7-9, 33, 35-36, and 38-40 have been amended; Claims 52-72 have been added; Claims 4, 6, 10-32, and 41-51 have been canceled; Claims 1-3, 5, 7-9, 33-40, and 52-72  are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election by Original Presentation
Newly submitted claims 55-72 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The amendment filed on 04/13/2022, specifically claims 55-72 are drawn to a method which is a non-elected invention, see Response to Restriction on 12/05/2019. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 55-72 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1:
the limitation “a depositor configured to” in line 2
“depositor” is the generic placeholder. 
“configured to” is the functional language. 
the limitation “an energy applicator configured to” in line 4
“applicator” is the generic placeholder. 
“configured to” is the functional language. 
the limitation “a processor configured to” in line 11
“processor” is the generic placeholder. 
“configured to” is the functional language. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a depositor" in line 2 of claim 1 has been described in originally-filed specification in para. 0030 as a hopper 115.  
The limitation “an energy applicator” in line 4 of claim 1 has been described in originally-filed specification in para. 0038 as energy applicator 310, which can include “an energy beam source 311 and a deflector 313.” The energy beam source can be electron beam source, or laser. Deflector can include optical system that manipulate the laser beam to scan selected areas to be fused. 
The limitation “a processor" has been described in originally-filed specification in para. 0038 as processor 314 that includes a comparator 325 and a compensator 327; shown in fig. 3. The processor 314 generates printing instructions 317 (shown in fig. 7) that “can control printing parameters such as scan rate, beam power, location of beam fusing, etc.”. Based on para. 0038 and fig. 3 and 7, it is Examiner’s position that “processor” is a known computer that is programmed to implement the instructions as shown in fig. 7.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5:
The limitation "a thermal sensor that senses thermal information, wherein the information includes the thermal information" in line 3 renders the claim indefinite because it is unclear since such “information” was already sensed by the sensor recited in claim 1. It is unclear how the thermal sensor recited in claim 5 is related to the sensor recited in claim 1. 
If the “thermal sensor” in claim 5 refers to the same sensor recited in claim 1, appropriate correction is suggested. 
 In claim 9:
The limitation "an optical sensor, wherein the information includes the optical information obtained from the optical sensor" in lines 2-3 renders the claim indefinite because it is unclear since such “information” was already sensed by the sensor recited in claim 1. It is unclear how the optical sensor recited in claim 9 is related to the sensor recited in claim 1. 
If the “optical sensor” in claim 9 refers to the same sensor recited in claim 1,  Examiner suggests replace the phrase “further comprising” with “wherein” to further limit claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-9, 39, and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over DehghanNiri (US 20180036964) and Gunther (US 20150024233)
Regarding Claim 1, DehghanNiri discloses an apparatus (printing apparatus 100; fig. 1), comprising: 
a material source (dispensing section 120) configured to lay a powder material (powder 130) (para. 0037); 
an energy applicator (laser 102 and lens 104) configured to apply energy, the energy applicator including an energy beam source (laser 102) configured to generate an energy beam, wherein the energy applicator (laser 102 and lens 104) applies the energy beam to fuse the powder material (powder 130) to create fused powder in a first layer of a build piece (layer of part 140) (para. 0037); 
a sensor (scanner 160) configured to sense information indicating if fusion of the fused powder is incomplete (lack of fusion) after the energy beam is applied to fuse the powder (para. 0038 and 0050); and 
a processor (controller 1110) configured to modify the application of energy by the energy applicator if the information indicates fusion of the fused powder (lack of fusion) is incomplete after the energy beam is applied to fuse the powder (powder 130) (para. 0051). 

    PNG
    media_image1.png
    609
    449
    media_image1.png
    Greyscale

DehghanNiri does not disclose a depositor. 
However, Gunther discloses a depositor (deposition device 32) configured to deposit a powder material (para. 0024).

    PNG
    media_image2.png
    526
    376
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material source of DehghanNiri with the depositor as taught by Gunther, in order to deposit material on to the build section. Such modification incorporates known technique to provide powder to the build section. 

Regarding Claim 2, DehghanNiri discloses the apparatus (printing apparatus 100), wherein the processor (controller 1110) is configured to modify the application of energy by adjusting a power of the energy beam (laser power) (para. 0051).

Regarding Claim 3, DehghanNiri discloses the apparatus (printing apparatus 100), wherein the processor (controller 1110) is configured to modify the application of energy by adjusting a scanning speed of the energy beam (laser speed) (para. 0051).
Regarding Claim 5, the modification of DehghanNiri and Gunther substantially disclose all of the claimed features as set forth above. DehghanNiri further discloses data from multiple scanner/sensor types can be used together in a processing stage to enhance defect detection and measurement (para. 0045). DehghanNiri does not disclose a thermal sensor that senses thermal information, wherein the information includes the thermal information.
However, Gunther discloses an apparatus (apparatus 30) comprises a thermal sensor (energy detector 42) that senses thermal information (heat), wherein the information includes the thermal information (para. 0027-0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of DehghanNiri  to include the thermal sensor that senses the thermal information of the build piece as taught by Gunther, in order to capture dimensional data of the layer being formed and utilize the data in a feed-back control to form the desired build piece (para. 0027 and 0043 of Gunther). 

Regarding Claim 7, DehghanNiri discloses the apparatus (printing apparatus 100), wherein the information comprises a location of the fused powder in the first layer, and the processor (controller 1110) is configured to modify the application of energy by increasing the energy applied to the powder material in a second layer over the location (“feedback to the process control for correction of the next layer”, para. 0042-0043).

Regarding Claim 8, DehghanNiri discloses the apparatus (printing apparatus 100), wherein the processor (controller 1110) is configured to modify the application of energy by applying additional energy to the fused powder (“re-target the flawed area”, para. 0050).

Regarding Claim 9, the modification of DehghanNiri and Gunther discloses substantially all of the claimed features as set forth above. DehghanNiri further discloses data from multiple scanner/sensor types can be used together in a processing stage to enhance defect detection and measurement (para. 0045). DehghanNiri does not disclose an optical sensor, wherein the information includes optical information obtained from the optical sensor.
However, Gunther discloses an apparatus (apparatus 30) comprises an optical sensor (3D optical scanning), wherein the information includes optical information (3D geometric measurement) obtained from the optical sensor (para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of DehghanNiri  to include the optical sensor that senses the optical information of the build piece as taught by Gunther, in order to capture 3D geometric measurement of the layer being formed and utilize the data in a feed-back control to form the desired build piece (para. 0029 and 0043 of Gunther). 

Regarding Claim 39, the modification of DehghanNiri and Gunther discloses substantially all of the claimed features as set forth above. DehghanNiri further discloses data from multiple scanner/sensor types can be used together in a processing stage to enhance defect detection and measurement (para. 0045). DehghanNiri does not disclose wherein the information includes information of a shape of the fused powder.
However, Gunther discloses a sensor (dimensional measure device 34) that senses information of a shape of the fused powder (3D geometric measurement of in-process part 64) (para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of DehghanNiri  to include the sensor that senses information of the shape of the fused powder as taught by Gunther, in order to capture 3D geometric measurement of the layer being formed and utilize the data in a feed-back control to form the desired build piece (para. 0029 and 0043 of Gunther). 

Regarding Claim 52, DehghanNiri discloses the apparatus (printing apparatus 100), wherein the processor (controller 1110) is configured to apply the additional energy to the fused powder by re-scanning the fused powder with the energy beam (laser) (“re-target the flawed area”, para. 0050).

Regarding Claim 53, the modification of DehghanNiri and Gunther discloses substantially all of the claimed features as set forth above. DehghanNiri further discloses data from multiple scanner/sensor types can be used together in a processing stage to enhance defect detection and measurement (para. 0045). DehghanNiri discloses some problems that may be monitored during build process include, but not limited to, dimensional errors, distortion, lack of fusion, cracking etc (para. 0028). 
DehghanNiri does not disclose wherein the processor is configured to determine whether a portion of the build piece is missing based on the information, such that the information indicates fusion of the fused powder is incomplete if the processor determines the portion of the build piece is missing.
However, Gunther discloses an apparatus (apparatus 30), wherein a processor (controller 36) is configured to determine whether a portion of the build piece is missing based on the information (dimensional data 54), such that the information indicates fusion of the fused powder is incomplete if the processor determines the portion of the build piece is missing (para. 0041 and 0043) (it is noted the dimensional data 54, which is a 3D geometric data of the build piece, is compared with the forming data 12. If the dimensional data 54 is missing some portion, the processor indicates that some correcting needs to be made for the current layer, or the next layer). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of DehghanNiri to determine whether the portion of the build piece is missing based on the information, such that the information indicates fusion of the fused powder is incomplete if the processor determines the portion of the build piece is missing. Doing so would advantageously allow the processor of DehghanNiri to determine the problem during forming process by sensing the 3D geometry of the build piece and compare the shape of the build piece to the desired shape and take corrective measure to obviate the problem (abstract of Gunther). 
Regarding Claim 54, Gunther discloses the information includes information of a shape of the build piece (3D geometric measurements of in-process part 64) (para. 0029), and the processor (controller 36) compares the information of the shape with an object model of the build piece to determine whether the portion of the build piece is missing (para. 0013 and 0043).

Claims 33-38, and 40 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of DehghanNiri (US 20180036964) and Gunther (US 20150024233), in view of Craeghs (US 10719929 B2)
Regarding Claim 33, the modification of DehghanNiri and Gunther discloses substantially all the features as set forth above. DehghanNiri further discloses data from multiple scanner/sensor types can be used together in a processing stage to enhance defect detection and measurement (para. 0045). 
DehghanNiri does not disclose the information includes a thickness of the powder material in a second layer, the information further including an area of powder material in the second layer that is thicker than a desired thickness. 
However, Craeghs disclose the apparatus (PBF), a sensor (camera) captures information includes a thickness of the powder material in a second layer, the information further including an area of the second layer that is thicker than a desired thickness (col. 5, lines 6-14, 25-44, col. 3, lines 8-14) (it is understood that errors such as downward-facing warping in the first layer results in more powder deposited on the second layer than desired).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DehghanNiri’s sensor to include information such as the thickness of the powder material in the second layer and the area of powder material in the second layer that is thicker than the desired thickness as taught by Craghs, in order to detect error that results in uneven powder thickness such that appreciate measure can be taken to correct the error, which improve quality of the object in additive manufacturing. 

Regarding Claim 34, the modification of DehghanNiri, Gunther, and Craeghs discloses substantially all the features as set forth above. Craeghs discloses the sensor (camera) that captures information relating to the thickness of the powder material (col. 5, lines 6-14). Craeghs further discloses a processor (computing device) increases the application of energy to the area of the second layer (second layer) that is thicker (col. 14, lines 15-32).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DehghanNiri’s processor to increase the application of energy to the area of the second layer that is thicker as taught by Craeghs, in order to correct error exhibiting in uneven powder layer by modifying the energy of the applied beam. Doing so would yield improvement in quality of the object in additive manufacturing.

Regarding Claim 35, the modification of DehghanNiri, Gunther, and Craeghs discloses substantially all the features as set forth above. Craeghs discloses information includes thickness of the powder material in the second layer, the information further including an area of the second layer that is thicker than the desired thickness (col. 5, lines 6-14, 25-44) (it is understood that errors such as downward-facing warping in the first layer results in more powder deposited on the second layer than desired).  Craeghs further discloses the area of the second layer (second layer) that is thicker includes an area above a sagging portion of the fused portion of the first layer (first layer) (col. 5, lines 26-45).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DehghanNiri’s sensor to include information such as the thickness of the powder material in the second layer and the area of powder material in the second layer that is thicker than the desired thickness as taught by Craghs, in order to detect error that results in uneven powder thickness such that appreciate measure can be taken to correct the error, which improve quality of the object in additive manufacturing. 

Regarding Claim 36, the modification of DehghanNiri and Gunther discloses substantially all the features as set forth above. DehghanNiri further discloses data from multiple scanner/sensor types can be used together in a processing stage to enhance defect detection and measurement (para. 0045).
DehghanNiri does not disclose: 
the information includes a thickness of the powder material in a second layer, the information further including an area of powder material in the second layer that is thinner than a desired thickness.  
However, Craeghs disclose the sensor (camera) captures information includes a thickness of the powder material in a second layer (second layer), the information further including an area of powder material in the second layer that is thinner than a desired thickness (col. 5, lines 6-14, 25-44) (it is understood that errors such as upward-facing warping in the first layer results in less powder deposited on the second layer than desired).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DehghanNiri’s sensor to include information such as the thickness of the powder material in the second layer and the area of powder material in the second layer that is thinner than the desired thickness as taught by Craghs, in order to detect error that results in uneven powder thickness such that appreciate measure can be taken to correct the error, which improve quality of the object in additive manufacturing. 

Regarding Claim 37, the modification of DehghanNiri, Gunther, and Craeghs discloses substantially all the features as set forth above. Craeghs discloses the sensor (camera) that captures information relating to the thickness of the powder material (col. 5, lines 6-14). Craeghs further discloses a processor (computing device) decreases the application of energy to the area of the second layer (second layer) that is thinner (col. 14, lines 15-32).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DehghanNiri’s processor to decrease the application of energy to the area of the second layer that is thinner as taught by Craeghs, in order to correct error exhibiting in uneven powder layer by modifying the energy of the applied beam. Doing so would yield improvement in quality of the object in additive manufacturing.

Regarding Claim 38, the modification of DehghanNiri, Gunther, and Craeghs discloses substantially all the features as set forth above. Craeghs discloses the sensor (camera) captures information includes a thickness of the powder material in the second layer (second layer), the information further including an area of powder material in the second layer that is thinner than the desired thickness (col. 5, lines 6-14, 25-44) (it is understood that errors such as upward-facing warping in the first layer results in less powder deposited on the second layer than desired). Craeghs further discloses the area of the second layer (second layer) that is thinner includes an area above a portion of the first layer that bulges upward into a space that is not meant to include the fused powder(col. 5, 6 lines 26-45, 16-22 respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DehghanNiri’s sensor to include information such as the thickness of the powder material in the second layer and the area of powder material in the second layer that is thinner than the desired thickness as taught by Craghs, in order to detect error that results in uneven powder thickness such that appreciate measure can be taken to correct the error, which improve quality of the object in additive manufacturing. 

Regarding Claim 40, the modification of DehghanNiri and Gunther discloses substantially all of the claimed features as set forth above. Gunther discloses the information includes the shape of the fused powder of the first layer (para. 0029). 
The modification of DehghanNiri and Gunther does not disclose the processor determines a variation of a thickness of the powder material in a second layer based on the shape of the fused powder of the first layer.
However, Craeghs discloses the processor (computing device) determines a variation of a thickness of the powder material (layer thickness) in a second layer (second layer) based on the shape of the fused portion of the first layer (first layer) (col. 14, 5, 9 lines 15-21, 6-25, 14-19 respectively; figs 6 and 9) (it is understood that when deformation occurred in the first layer, the powder deposited in the second layer does not meet the expected uniformity. Therefore, the system detects an error and takes measures to correct the error i.e. changing the laser power or scanning speed before proceeding to the next layer).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DehghanNiri’s processor such that it determines the variation of the thickness of the powder material in the second layer based on the shape of the fused portion of the first layer as taught by Craeghs, in order to detect error exhibited in non-uniformity of powder layer thickness such that correction measure can be taken to improved quality of the object in additive manufacturing of object. 

Response to Amendment
With respect to rejection 112b: since claim 46 has been canceled, the 112b rejection is withdrawn. 

Response to Arguments
Applicant’s arguments in the Remarks filed on 04/13/2022 have been fully considered but are considered moot in view of a new ground of rejections necessitated by the amendments. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761